Cite as 2013 Ark. 517

                 SUPREME COURT OF ARKANSAS
                                          No.   CR-13-789

                                                    Opinion Delivered   December 12, 2013
FLOYD EDWARDS                                       PRO SE MOTION FOR EXTENSION
                                 APPELLANT          OF TIME TO FILE BRIEF
                                                    [WASHINGTON COUNTY CIRCUIT
v.                                                  COURT, 72CR-08-1823, 72CR-09-889,
                                                    72CR-09-1404]
STATE OF ARKANSAS
                                   APPELLEE
                                                    HONORABLE WILLIAM A. STOREY,
                                                    JUDGE



                                                    APPEAL DISMISSED; MOTION
                                                    MOOT.

                                          PER CURIAM

       In 2009, appellant Floyd Edwards entered a negotiated plea of guilty to multiple felony

offenses and was sentenced to 240 months’ imprisonment with 204 of those months suspended.

He was also ordered to pay restitution and certain costs. In 2013, appellant filed in the trial

court a pro se petition for writ of error coram nobis in which he alleged that the trial court did

not follow proper procedure when the guilty plea was entered and that he was not afforded

effective assistance of counsel in the plea proceeding. The trial court denied the petition, and

appellant lodged an appeal from that order. Now before us is appellant’s pro se motion for

extension of time to file his brief-in-chief.

       We need not address the merits of the motion because it is clear from the record that

appellant could not prevail on appeal if the appeal were permitted to go forward. An appeal

from an order that denied a petition for postconviction relief, including a petition for writ of
                                      Cite as 2013 Ark. 517

error coram nobis, will not be permitted to go forward where it is clear that the appellant could

not prevail. Demeyer v. State, 2013 Ark. 456 (per curiam); Morgan v. State, 2013 Ark. 341 (per

curiam). Accordingly, the appeal is dismissed, and the motion is moot.

       A writ of error coram nobis is an extraordinarily rare remedy, more known for its denial

than its approval. Charland v. State, 2013 Ark. 452 (per curiam); Cromeans v. State, 2013 Ark. 273

(per curiam); Howard v. State, 2012 Ark. 177, 403 S.W.3d 38. The writ is allowed only under

compelling circumstances to achieve justice and to address errors of the most fundamental

nature. McDaniels v. State, 2012 Ark. 465 (per curiam). We have held that a writ of error coram

nobis is available to address certain errors that are found in one of four categories: insanity at

the time of trial, a coerced guilty plea, material evidence withheld by the prosecutor, or a third-

party confession to the crime during the time between conviction and appeal. Cromeans, 2013
Ark. 273; Pitts v. State, 336 Ark. 580, 583, 986 S.W.2d 407, 409 (1999) (per curiam). The function

of the writ is to secure relief from a judgment rendered while there existed some fact that would

have prevented its rendition if it had been known to the circuit court and which, through no

negligence or fault of the defendant, was not brought forward before rendition of judgment.

McFerrin v. State, 2012 Ark. 305 (per curiam); Cloird v. State, 2011 Ark. 303 (per curiam). The

petitioner has the burden of demonstrating a fundamental error of fact extrinsic to the record.

Williams v. State, 2011 Ark. 541 (per curiam). Coram-nobis proceedings are attended by a strong

presumption that the judgment of conviction is valid. Roberts v. State, 2013 Ark. 56, ___ S.W.3d

___; Carter v. State, 2012 Ark. 186 (per curiam); Penn v. State, 282 Ark. 571, 670 S.W.2d 426

(1984) (citing Troglin v. State, 257 Ark. 644, 519 S.W.2d 740 (1975)). The standard of review of



                                                2
                                      Cite as 2013 Ark. 517

a denial of a petition for writ of error coram nobis is whether the circuit court abused its

discretion in denying the writ. McClure v. State, 2013 Ark. 306 (per curiam).

       First, the claim of ineffective assistance of counsel that appellant raised was not within

the purview of a coram-nobis proceeding. Allegations that counsel did not render the effective

assistance guaranteed a criminal defendant by the Sixth Amendment are properly raised in a

timely petition for postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1

(2013). A petition for writ of error coram nobis is not a substitute for proceeding under Rule

37.1. State v. Tejeda-Acosta, 2013 Ark. 217, ___ S.W.3d ___.

       With respect to appellant’s contention that the trial court did not follow proper

procedure when the plea was taken in 2009, the argument could have been made at the time the

plea was entered. In an apparent attempt to skirt the fact that coram-nobis relief is not available

to address issues that could have been raised at the time of trial, appellant argued that he was not

aware when the plea was entered of the immigration and deportation consequences that could

arise from his having entered a plea of guilty. This court has specifically held, however, that a

lack of knowledge concerning potential immigration and deportation issues does not raise an

error of fact extrinsic to the record that is cognizable in a coram-nobis petition. Tejeda-Acosta,

2013 Ark. 217, ___ S.W.3d ___.

       While appellant contended that his plea was coerced, his arguments centered on the

advice his attorney gave him when the plea was entered and the failure of the trial court to

inform him of the immigration and deportation implications of a guilty plea. We declined in

Estrada v. State, 2011 Ark. 479 (per curiam), to expand the purview of a coram-nobis petition to



                                                 3
                                      Cite as 2013 Ark. 517

include the allegation that a petitioner was not properly advised of immigration and deportation

consequences when the petitioner’s plea of guilty was entered. Appellant here failed to offer any

substantiation that he was subjected to any specific mistreatment. See Pierce v. State, 2009 Ark.
606 (per curiam). Appellant’s claim did not rise to the level of coercion required to demonstrate

that a writ of error coram nobis should issue. See Demeyer, 2013 Ark. 456 (citing McClure, 2013
Ark. 306); see also Pierce v. State, 2009 Ark. 606 (per curiam) (Petitioner’s mere fear of lengthier

term of imprisonment if he chose to go to trial rather than enter a plea of guilty was not

sufficient to demonstrate the level of coercion required to warrant issuance of the writ.).

       Appeal dismissed; motion moot.

       Floyd Edwards, pro se appellant.

       No response.




                                                 4